Order entered September 23, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00566-CV

                                 CMERIT USA, INC., Appellant

                                                  V.

      SALZBRENNER ENTERPRISES, INC. D/B/A COWGIRL JEWELS, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-14845

                                             ORDER
       We GRANT appellee’s September 18, 2013 unopposed motion for an extension of time

to file a brief. Appellee shall file its brief on or before October 23, 2013.


                                                        /s/    DAVID LEWIS
                                                               JUSTICE